Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney  Walker, Hopeton on 8/22/2022.
The application has been amended as follows: 
Amend claim 1 as follows –
Claim 1. A medical supporting arm apparatus, comprising: a supporting arm configured to support an oblique-viewing endoscope that is oriented towards a subject (i) in a human body and (ii) positioned in a direction of an optical axis of an objective lens disposed at a distal end of the oblique-viewing endoscope; and 
a processor configured to: 
obtain first coordinates of the subject in the human body, in a first coordinate system, based on a posture of insertion of the oblique-viewing endoscope into the human body and an angle of obliqueness of the objective lens, and wherein, in the first coordinate system, an insertion opening that allows the oblique-viewing endoscope to be inserted into the human body serves as an origin; 
obtain second coordinates of the subject in the human body, in a second coordinate system, based on the first coordinates, the posture of insertion of the oblique-viewing endoscope into the human body, and the angle of obliqueness of the objective lens, wherein, in the second coordinate system, the distal end of the oblique-viewing endoscope serves as an origin;
calculate, based on the first coordinates of the subject in the first coordinate system and the second coordinates of the subject in the second coordinate system, a rotation angle of the oblique-viewing endoscope around a first axis that is defined by a line from the insertion opening to the subject, and an insertion amount of the oblique-viewing endoscope into the human body; and 
control the supporting arm based on the rotation angle and the insertion amount to adjust an orientation of the oblique-viewing endoscope such that the subject is disposed at a center of a picked-up image of the subject.

Amend claim 7 as follows –
Claim 7. A medical system comprising: 
a camera head including an imaging unit that is configured to acquire an image of a subject in a human body; 
an oblique-viewing endoscope configured to be inserted into the human body and oriented towards the subject positioned in a direction of an optical axis of an objective lens disposed at a distal end of the oblique-viewing endoscope; 
a supporting arm configured to support the oblique-viewing endoscope; and an arm controlling apparatus configured to control the supporting arm, 
wherein the arm controlling apparatus includes a processor configured to: 
obtain first coordinates of the subject in the human body, in a first coordinate system, based on a posture of insertion of the oblique-viewing endoscope into the human body and an angle of obliqueness of the objective lens, and wherein, in the first coordinate system, an insertion opening that allows the oblique-viewing endoscope to be inserted into the human body serves as an origin; 
obtain second coordinates of the subject in the human body, in a second coordinate system, based on the first coordinates, the posture of insertion of the oblique-viewing endoscope into the human body, and the angle of obliqueness of the objective lens, wherein, in the second coordinate system, the distal end of the oblique-viewing endoscope serves as an origin; 
calculate, based on the first coordinates of the subject in the first coordinate system and the second coordinates of the subject in the second coordinate system, a rotation angle of the oblique-viewing endoscope around a first axis defined by a line from the insertion opening to the subject, and an insertion amount of the oblique-viewing endoscope into the human body; and, 
control the supporting arm based on the rotation angle and the insertion amount to adjust an orientation of the oblique-viewing endoscope such that the subject is at a center of the acquired image of the subject.





Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, a medical supporting arm apparatus, comprising:
a processor configured to:
obtain first coordinates of the subject in the human body, in a first coordinate system, based on a posture of insertion of the oblique-viewing endoscope into the human body and an angle of obliqueness of the objective lens, and wherein, in the first coordinate system, an insertion opening that allows the oblique-viewing endoscope to be inserted into the human body serves as an origin; and 
obtain second coordinates of the subject in the human body, in a second coordinate system, based on the first coordinates, the posture of insertion of the oblique-viewing endoscope into the human body, and the angle of obliqueness of the objective lens, wherein, in the second coordinate system, the distal end of the oblique-viewing endoscope serves as an origin; and
calculate, based on the first coordinates of the subject in the first coordinate system and the second coordinates of the subject in the second coordinate system, a rotation angle of the oblique-viewing endoscope around a first axis that is defined by a line from the insertion opening to the subject, and an insertion amount of the oblique-viewing endoscope into the human body, along with the remaining features of claim 1. 
The closest prior art Inoue teaches trocar origin and moveable distal tip origin for taking measurements. However, Inoue does not teach an oblique lens and the first axis as required by claim 1. Imager 28, FIG. 10A, being positioned in an obliquely rotating shaft 24b, there is no need to add a lens that is oblique with the shaft. 
	Fuji teaches an oblique viewing lens at a distal end of an endoscope (FIG. 15; para [0097]). As discussed above, Imager 28 of Inoue being positioned in a obliquely rotating shaft 24b, there is no need to include the oblique viewing lens of Fuji at the end of a rotating shaft 24b of Inoue.
Another art Stern teaches origin at the distal end of the endoscope and at the distal end of an end effector (FIGS. 7-8). Stern does not teach an oblique lens and insertion opening that allows the oblique-viewing endoscope to be inserted into the human body and serve as origin. Further, Stern does not teach first coordinate system, and second coordinate systems based on the first coordinates and each including angle of obliqueness, as required by claim 1.  
Accordingly, the above feature is allowable in view of the art of record.

Claim 7 encompasses similar inventive features as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        08/28/2022